Exhibit 10.42

 

LOGO [g18816img001.jpg]         

3832 Bay Center Place

Hayward, CA 94545

Tel: 510-732-8400

Fax: 510-732-8401

www.kosan.com

August 4, 2006

Gary S. Titus, CPA

Dear Gary,

On behalf of Kosan Biosciences Incorporated (“Kosan” or the “Company”), I am
pleased to extend to you an offer of employment for the position of Senior Vice
Present and Chief Financial Officer, reporting to me. We are very excited at the
prospect of having access to your biotechnology financial and planning expertise
in moving Kosan forward and the contributions you will make to investor
relations and the management team. I am looking forward to working closely with
you.

This letter sets forth some important terms and conditions of your employment
with Kosan. Please read it carefully.

Your monthly salary will be $25,000.00 ($300,000 on an annualized basis). Your
personal coverage under Kosan’s current benefit plans will become effective on
your first day of full-time work at Kosan (your “start date”). Your start date
will be as soon as practical.

As soon as you accept this offer, we will recommend to the Board of Directors
that you be granted an option to purchase 150,000 shares of Kosan Common Stock
under the Kosan Stock Option Plan (the “Plan”). The option shares will vest over
four years, with one-fourth vesting after one year of employment and the
remainder vesting in equal monthly increments over the remaining three years as
provided in the Plan. This option grant is subject to the approval of the Board
and your execution of our standard Stock Option Agreement. Subject to Board or
Compensation Committee approval of the grant, the exercise price will be equal
to the closing price of the stock one trading day prior to your start date.

You will be eligible to participate in our bonus plan and can earn up to 35% of
your annual salary based on achieving your goals and objectives and Kosan’s
achievement of its corporate goals and objectives.

This offer of employment is contingent upon your successfully passing a
background check as well as positive references. Your employment with the
Company is for no specified period and constitutes at will employment. As a
result, you are free to resign at any time, for any reason or for no reason.
Similarly, the Company is free to conclude its employment relationship with you
at any time, with or without cause, and with or without notice.



--------------------------------------------------------------------------------

As a condition of your employment, you must carefully review, sign, and comply
with the enclosed Employee Proprietary Information and Invention Assignment
Agreement. Also as a condition of your employment, you agree to abide by the
Company’s policies and procedures, as adopted from time to time, and to refrain
from any activities that conflict with your obligations to the Company. You
represent that you do not have any agreements with any third parties (e.g.,
former employers), including but not limited to non-competition or proprietary
information agreements, that will conflict with or limit your ability to
discharge your duties to Kosan. You agree that, in the course of your work for
Kosan, you will not make any unauthorized use or disclosure of any proprietary
information or materials of any third party (e.g., a former employer).

The Immigration Reform and Control Act of 1986 requires that every person
present to potential employers proof of identity and eligibility or
authorization to accept employment in the United States. In order to comply with
this law, and before you can become a Kosan employee, you must provide
appropriate documentation to prove both your identity and legal eligibility to
be employed by Kosan. Acceptable forms of documentation are described on the
attachment to this offer letter. Please be sure to bring this documentation with
you on your first day of employment.

This letter, (together with your Employee Proprietary Information and Inventions
Agreement and any stock option grant agreement you receive) constitutes the
complete and exclusive statement of your agreement with Kosan concerning the
subject matter hereof. It supersedes any other agreements or promises made to
you by anyone, whether oral or written, and it cannot be changed except in a
written agreement, signed by you and a duly authorized officer of Kosan.

We are very excited at the prospect of your joining Kosan Biosciences and
becoming a key contributor to our efforts. Please do not hesitate to contact
Human Resources if you have any questions. This offer will remain open until
August 10, 2006 at which time it will expire if not previously accepted in
writing.

To indicate your acceptance of our offer, please sign and date one copy of this
letter and the Employee Proprietary Information and Invention Assignment
Agreement and return them to me.

Sincerely,

 

Kosan Biosciences     AGREED AND ACCEPTED: By:  

/s/ Robert G. Johnson, Jr.

   

/s/ Gary S. Titus

  Robert G. Johnson, Jr., MD, PhD,     Gary S. Titus, CPA   Chief Executive
Officer           Date: August 7, 2006       Date your employment begins:      
September 5, 2006